The Attorney               General of Texas
                                         March    6,    1978
JOHN L. HILL
Attorney General


                   Honorable Joe Resweber                  Opinion No. I-I- 1191
                   Harris County Attorney
                   Houston, Texas 77002                    Re:    Authority   of Harris County to
                                                           provide certain    potable water facil-
                                                           ities.

                   Dear Mr. Resweber:

                         You have requested our opinion concerning the following questions:

                              1.    May the Harris County Community Development
                                    Agency construct      a water main distribution
                                    system in order to provide drinking water from
                                    Municipal Water District No. 26 to an area
                                    outside the said District?

                              2.    May the Harris County Community Development
                                    Agency replace a water main distribution system
                                    within Harris County Fresh Water Supply District
                                    No. 1-A in order to improve water service to the
                                    residents of the said District?

                   You have informed us that the Harris County Community Development
                   Agency is a department of the County “operated under the direction of the
                   Harris County Commissioners     Court for the purpose of administering
                   programs such as the U.S. Department of Housing and Urban Development’s
                   Community Block Grant Program.”

                          In Attorney General Opinion V-1274 (1950, this office ruled that a
                   county did not have authority to construct a water works tower for the
                   purpose of supplying water to private consumers.          As noted therein, a
                   commissioners court is of limited jurisdiction and has only such powers as are
                   conferred upon it by the statutes and Constitution of this State. Since we are
                   aware of no amendments, new provisions or special facts which would provide
                   the requisite authority,   we concur with your determination       that Harris
                   County does not have authority          to construct   or replace water main
                   distribution systems for the purpose of supplying water to private consumers.
                   We are aware that the county could receive federal funds for such a project,
                   but in light of the prior opinion, we have no choice other than to inform you
                   that further statutory or constitutional authorization would be necessary.




                                                   p.    4614
Honorable Joe Resweber   -   Page 2      (R-1131)



                                SUMMARY

          Harris County does not have authority to construct or
          replace water main distribution systems for the purpose of
          supplying water to private consumers.




                                           Attorney General of Texas

APPROVED:




DAVID M. KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

jst




                                    p.   4615